DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-8, 10-17, and 19-22 are pending in the application.  
	Claims 3, 8-15, and 18-20 were previously withdrawn from consideration as being drawn to a non-elected species. Further, Examiner notes that new claims 21-22 also do not read on the elected species and thus are withdrawn (see below).  Accordingly, claims 3, 8-15, and 18-22 are withdrawn from current consideration. 
	In the response filed 11 August 2021, claims 1, 4, 6-7, and 16 were amended, claims 9 and 18 were cancelled, and claims 21-22 were newly added.  These amendments have been entered.
Claims 1-2, 4-7, and 16-17 remain under current consideration by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Species B (Figs. 7-8) in the reply filed on 02 February 2021 is acknowledged.
Examiner notes that newly added claims 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 February 2021.
New claims 21 and 22 each require that “said group of operational and safety devices comprises directional elements, handle attachments, sensors, monitors, gauges, reflective bars, carabiner-type hooks, and directional ramps.”  However, none of these operational and safety 

Drawings
The drawings were received on 11 August 2021.  These drawings are acceptable for what they show; however, the following objection remains (Examiner notes that this objection was noted in the previous Office Action mailed 11 February 2021, but was not addressed by Applicant in the most recent response):
Fig. 27 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Fig. 27 shows only a “Storz Coupling 132”.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fabrey (US Patent 9,630,201).
	Re Claim 1:  Fabrey discloses a fire hose coupler (see Fig. 4), comprising: 
an outer circumferential surface (at 20) configured to accommodate mating connection (at bracket 16) with auxiliary devices (12); and 
an auxiliary device (12) taken from a group of operational and safety devices in mating connection with said outer circumferential surface.
	Re Claim 2:  Fabrey discloses a fire hose coupler, wherein said mating connection (at 16) is releasable.
Re Claim 4:  Fabrey discloses a fire hose coupler, wherein said mating connection (at 16) comprises interengaged dovetail shaped lugs (“the rail bracket 14 and the nozzle bracket 16 can form a dovetail connection, allowing the rail bracket 14 to be slid on the nozzle bracket 16 in a single direction”; see Col. 2 lines 30-33; in addition, even though only one bracket 16 is shown in Fig. 4, Col. 2 lines 52-54 states that “[w]hile the Figures show a single nozzle bracket 16 on the coupling 20, in some embodiments, multiple nozzle brackets 16 can be disposed on the coupling 20”).	


Claims 1-2 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gough (US Patent 1,225,616).
Re Claim 1:  Gough discloses a fire hose coupler (F), comprising: 
an outer circumferential surface (at F2; Fig. 4) configured to accommodate mating connection (at F3) with auxiliary devices (D, including lugs D2); and 
an auxiliary device (D) taken from a group of operational and safety devices in mating connection with said outer circumferential surface.
	Re Claim 2:  Gough discloses a fire hose coupler, wherein said mating connection (at F3) is releasable.
Re Claim 16:  Gough discloses a fire hose coupler, comprising: 
an annular ring (F) having an outer circumferential surface (at F2; Fig. 4) configured to effect mating connections (at F3); and 
a plurality of auxiliary devices (D2, D2) taken from a group of operational and safety devices for fire hoses configured to be received by said annular ring through said mating connection and wherein said mating connections are releasable.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrison (US Patent 1,168,068).
	Re Claim 1:  Harrison discloses a fire hose coupler (see Figs. 4-6), comprising:
an outer circumferential surface (the outer surface of inner member 29; Fig. 5) configured to accommodate mating connection (at lugs 17 and screws 17) with auxiliary devices (30); and 
an auxiliary device (30) taken from a group of operational and safety devices in mating connection with said outer circumferential surface.
Re Claim 2:  Harrison discloses a fire hose coupler, wherein said mating connection (at lugs 17 and screws 17) is releasable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fabrey (US Patent 9,630,201), as applied to claims 1-2 and 4 above, and further in view of Richardson (US Patent 9,103,474).
	Re Claim 5:  Fabrey discloses a fire hose coupler significantly as claimed except wherein a Higbee indicator is interposed between a pair of dovetail-shaped lugs.
	Richardson teaches the use of a fire hose coupler comprising an outer circumferential surface (at 20; Fig .1) comprising a plurality of lugs (50), and further wherein a Higbee indicator (see Examiner-Annotated Figs. 1 and 3 below) is interposed between a pair of dovetail-shaped lugs (50), for the purpose of visually indicating the orientation of coupler.

    PNG
    media_image1.png
    353
    652
    media_image1.png
    Greyscale

Fabrey such that a Higbee indicator is interposed between a pair of the dovetail-shaped lugs, as taught by Richardson, for the purpose of visually indicating the orientation of coupler.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fabrey (US Patent 9,630,201), as applied to claims 1-2 and 4 above, and further in view of Harrison (US Patent 1,168,068).
	Re Claim 6:  Fabrey discloses a fire hose coupler significantly as claimed except wherein said mating connection is effected by a setscrew interengaging one of said devices and said outer circumference.
	Harrison teaches the use of a fire hose coupler (see Figs. 4-6), comprising an outer circumferential surface (the outer surface of inner member 29; Fig. 5) configured to accommodate mating connection (at lugs 17 and screws 17) with auxiliary devices (30); and an auxiliary device (30) taken from the group of operational and safety devices in mating connection with said circumferential surface; and further wherein said mating connection is effected by a setscrew (17) interengaging one of said devices and said outer circumference, for the purpose of ensuring a tight and secure connection.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Fabrey such that said mating connection is effected by a setscrew interengaging one of said devices and said outer circumference, as taught by Harrison, for the purpose of ensuring a tight and secure connection.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fabrey (US Patent 9,630,201), as applied to claims 1-2 and 4 above, and further in view of Tanigawa (US Patent 4,484,560).
Re Claim 7:  Fabrey discloses a fire hose coupler significantly as claimed except wherein said mating connection is effected by an axial taper on at least certain of said dovetail-shaped lugs, achieving a wedged mating engagement.
	Tanigawa teaches the use of a coupler (see Figs. 2-3), comprising a mating connection comprising at least one interengaged dovetail shaped lugs (9); and further wherein said mating connection is effected by an axial taper (see Fig. 3) on at least certain of said dovetail-shaped lugs (9), achieving a wedged mating engagement, for the purpose of ensuring a tight and secure one-way connection.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Fabrey such that said mating connection is effected by an axial taper on at least certain of said dovetail-shaped lugs, achieving a wedged mating engagement, as taught by Tanigawa, for the purpose of ensuring a tight and secure one-way connection.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gough (US Patent 1,225,616), as applied to claims 1-2 and 16 above, and further in view of Fabrey (US Patent 9,630,201).
Re Claim 4:  Gough discloses a fire hose coupler significantly as claimed except wherein said mating connection comprises interengaged dovetail shaped lugs.
	Fabrey teaches the use of a fire hose coupler (see Fig. 4), comprising an outer circumferential surface (at 20) configured to accommodate mating connection (at bracket 16) with auxiliary devices (12); and an auxiliary device (12) taken from the group of operational and safety devices in mating connection with said circumferential surface; and further wherein said mating connection (at 16) comprises interengaged dovetail shaped lugs (“the rail bracket 14 and the nozzle bracket 16 can form a dovetail connection, allowing the rail bracket 14 to be slid on the nozzle bracket 16 in a single direction”; see Col. 2 lines 30-33; in addition, even though only 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Gough such that said mating connection comprises interengaged dovetail shaped lugs, as taught by Fabrey, for the purpose of ensuring a tight and secure connection.
	Re Claim 17:  Gough discloses a fire hose coupler significantly as claimed, wherein one of said auxiliary devices comprises a rocker lug attachment (comprising lugs D2, D2).
	Gough fails to explicitly disclose wherein said mating connections are effected by dovetail-shaped lugs.
Fabrey teaches the use of a fire hose coupler (see Fig. 4), comprising an outer circumferential surface (at 20) configured to accommodate mating connection (at bracket 16) with auxiliary devices (12); and an auxiliary device (12) taken from the group of operational and safety devices in mating connection with said circumferential surface; and further wherein said mating connection (at 16) is effected by dovetail shaped lugs (“the rail bracket 14 and the nozzle bracket 16 can form a dovetail connection, allowing the rail bracket 14 to be slid on the nozzle bracket 16 in a single direction”; see Col. 2 lines 30-33; in addition, even though only one bracket 16 is shown in Fig. 4, Col. 2 lines 52-54 states that “[w]hile the Figures show a single nozzle bracket 16 on the coupling 20, in some embodiments, multiple nozzle brackets 16 can be disposed on the coupling 20”), for the purpose of ensuring a tight and secure connection.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Gough such that said mating connections are effected by dovetail-shaped lugs, as taught by Fabrey, for the purpose of ensuring a tight and secure connection.

Response to Arguments
Applicant's arguments filed 11 August 2021 have been fully considered but they are not persuasive for at least the following reasons:
Applicant has argued that each of Fabrey, Gough, and Harrison fail to disclose the limitation of “an auxiliary device taken from a group of operational and safety devices in mating connection with said outer circumferential surface” (emphasis added). 
In response, Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the Specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, Applicant is reading in details of from the Specification related to the specific “operational and safety devices” intended to be used with various disclosed embodiments.  However, Examiner notes that very little details related to the “auxiliary device” and/or the “operational and safety devices” are explicitly recited in the claims.  Only the limitations that are explicitly recited in the claims under examination are to be evaluated with respect to the prior art of record and no further limitations from the Specification are to be read in to the claims.
With respect to Fabrey, Applicant specifically argues that the power arm fire hose attachment (12) does not properly read on this limitation because it “while being operational, would not be considered a safety device of any sort.”  Examiner disagrees with Applicant’s assertion.  First of all, the claim limitation “a group of operational and safety devices” does not necessarily require that a device must be both operational and related to safety, but that the devices is selected from a group that includes operational and safety devices.  Accordingly, a device that is only operational could still read on this limitation.  Secondly, Examiner disagrees that the power arm fire hose attachment (12) cannot be considered a safety device.  Since it is design to help a user retain a firm grip on the fire hose, it would provide safety features by preventing a user from losing grip of the fire hose, thus preventing injury either from the fire 
With respect to Gough, Applicant has offered little argument aside from a general allegation that the element D “is not an auxiliary device at all” and that it “is not taken from a group of operational and safety devices.”  In this case, the coupling member D is both operation and provides safety features, since it ensures that the hose coupling is properly secured and thereby preventing a dangerous situation if the hose coupling were to be released unintentionally.  Regarding the term “auxiliary device”, Examiner notes that Applicant has not provided any special definition for this term in either the claims or the disclosure.  Further, the term “auxiliary” can mean “functioning in a supporting capacity” (https://www.vocabulary.com/ dictionary/auxiliary).  Since the coupling member D can be said to function in a supporting capacity in the task of coupling the joint, it can be considered an auxiliary device. For at least these reasons, this argument is not persuasive.
With respect to Harrison, Applicant specifically argues that the device 30 is not an operational and safety device, as claimed, because it is a spanner attachment for joint connection between hose sections.  Again, there is nothing in the claims or in the definitions of the disclosure to preclude a spanner device from being considered an “auxiliary device” in the manner claimed.  Further it serves in both an operational and safety capacity by providing a safe and secure junction.  Applicant has stated that “[t]he instant invention does far beyond the mere capability of interconnecting fire hose sections”; however, Examiner notes that such an expanded use is not explicitly set forth as a requirement in the claims.  Again, Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the Specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  For at least these reasons, this argument is not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678